Citation Nr: 1437973	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-27 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for pseudofolliculitis barbae (PFB), currently evaluated as 10-percent disabling.

2.  Entitlement to a compensable rating for left ear hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for preexisting right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to May 1985. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A November 2011 rating decision continued a noncompensable rating for the left ear hearing loss and determined new and material evidence was not received to reopen the right ear hearing loss claim.  A March 2011 rating decision continued the 10-percent rating for the PFB.  The Veteran perfected separate appeals of those determinations.

The Veteran appeared at a Travel Board hearing in May 2014 before the undersigned.  A transcript of the hearing testimony is associated with the claims file.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

In August 2014, the Board received additional evidence from the Veteran for which he waived initial review and consideration by the Agency of Original Jurisdiction (AOJ).  In light of the waiver, the Board may consider the evidence.  See 38 C.F.R. § 20.1304 (2013).  The Board also notes the evidence is duplicative of what was already in the claims file.

The issues of entitlement to increased ratings for left ear hearing loss and PFB are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  A September 2003 rating decision reopened the right ear hearing loss claim and denied it on the merits.  In the absence of receipt of new and material evidence or an appeal, the September 2003 rating decision is final.

2.  The evidence received since the September 2003 rating decision does not relate to an unestablished fact needed to prove the claim or trigger the duty of additional assistance by VA.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that reopened and denied a claim of entitlement to service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2013).

2.  New and material evidence to reopen a claim for entitlement to service connection for right ear hearing loss has not been received.  The claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, a May 2007 AOJ letter provided the Veteran fully content-compliant VCAA notice.  See 38 C.F.R. § 3.159(b)(1); see also Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, and asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria and what is required to prove a service connection claim.  The undersigned also held the record of the hearing open for submission of additional evidence.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  The Veteran in fact voiced his satisfaction with the hearing.  Hence, the Board finds the Bryant notice requirements were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Background of Original Claim

The Veteran initially applied for VA compensation for bilateral hearing loss in October 1985.  A January 1986 rating decision noted the Veteran's service treatment records were incomplete.  It noted further that a November 1985 VA examination diagnosed a bilateral sensorineural hearing loss, left greater than right.  The January 1986 rating decision determined the Veteran's hearing loss existed prior to service, was not aggravated by his in-service noise exposure, and denied the claim.  Upon notification of the decision, the Veteran submitted lay statements from family members to the effect he had no hearing problems prior to service but did have problems hearing after his separation from service.

At a June 1986 AOJ hearing, the Veteran testified under oath, essentially, that he initially manifested defective hearing at his Induction examination due to excess ear wax.  After irrigation of his ears by his private physician, he passed the hearing test.  He also testified to his considerable in-service noise exposure as a tank crewman, to include acoustic trauma from being in proximity of large guns firing, all without ear protection.

A May 1987 rating decision noted additional service treatment records were received.  This rating decision noted the additional records showed the Veteran manifested a high frequency hearing loss in each ear.  Hearing was essentially normal at 500, 1000, and 2000 Hertz (Hz).  The physical examination for separation from active service showed no increase in the right ear hearing loss, but the left ear showed an increase at 4000 and 5000 Hz.  Hence, service connection was granted for the left ear and denied for the right.  The Veteran perfected an appeal.

An April 1988 Board decision noted the Veteran reported no history of hearing problems at either the induction or discharge examination, as well as the events at the Induction examination related to the ear wax removal.  The Board also noted a September 1984 hearing test revealed a right ear hearing loss, and all of the evidence the Veteran submitted to the AOJ, including the testimony at the hearing.  The Board held the audiometric test results both before and after the ear wax removal showed no appreciable change; and, the July 1983 enlistment examination showed a significant right ear hearing defect was present at the time the Veteran entered active service.  The right ear threshold decibel levels reported on the November 1985 VA examination showed an ongoing hearing loss, but it did not support a finding of a chronic increase in severity during the Veteran's active service.

The Board acknowledged the lay evidence submitted and the Veteran's hearing testimony, but determined the objective medical evidence of record did not show aggravation of the Veteran's preservice right ear hearing defect during his active service.  Thus, the Board found a right ear hearing loss was present at the time of entrance into active service; and, it did not undergo a chronic increase in severity during active service.  Hence, the Veteran's claim was denied.

Board decisions are final when issued.  See 38 C.F.R. § 20.1100.  In the absence of an appeal, the April 1988 Board decision is final.

In October 2002, the Veteran applied for an increased rating for his service-connected left ear, and he submitted a private hearing test in support of his claim.  Although the private test did not address any etiology for the right ear, and the Veteran did not specifically request the right ear claim be reopened, the AOJ treated it as such, and the September 2003 rating decision reopened the right ear claim and denied it on the merits.  In the absence of receipt of new and material evidence or an appeal, the September 2003 rating decision is final.  VA received the Veteran's current application to reopen the right ear claim in April 2007.

New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as sensorineural hearing loss, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the Veteran's case, however, the presumptive service connection provisions are note applicable, as he manifested a preexisting right ear hearing defect upon entry into active service.

Analysis

The evidence added to the record since the September 2003 rating decision includes interim hearing tests that show the current status of the Veteran's right ear hearing loss.  None address the etiology of the hearing loss or whether the Veteran's preexisting hearing loss was in fact aggravated during his active service.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence.).  The additional evidence also includes the Veteran's May 2014 testimony at his Travel Board hearing.  Although the above evidence is new, in the sense it was not before the rating board at the time of the September 2003 rating decision, it is not in fact material, as it is redundant with the evidence already of record.  The Travel Board testimony added nothing to the Veteran's sworn testimony at the June 1986 AOJ hearing, portions of which he submitted in August 2014.  Thus, the Board is constrained to find new and material evidence has not been received.  38 C.F.R. § 3.156.

ORDER

New and material evidence to reopen a claim for entitlement to service connection for preexisting right ear hearing loss has not been received.  The petition to reopen is denied.


REMAND

The Veteran's hearing testimony indicated his left ear hearing loss has increased in severity.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Additional medical input is needed on the PFB claim, as the Board notes the condition is rated analogously.  See 38 C.F.R. § 4.20. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for his PFB since June 2012, and his left ear hearing loss since July 2011.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the above is complete, the AOJ will arrange an audio examination by an appropriate examiner to determine the current severity of the left ear hearing loss.  The claims file must be provided for review by the examiner as part of the examination.  The examiner is asked to also assess whether an ENT examination is indicated for ear symptomology other than hearing loss.  If so, the AOJ will arrange the examination.

3.  After the above is complete, send the claims file to the examiner who conducted the October 2011 scars examination.  Ask the examiner to review the color photographs in the claims file and to provide the percentage of the affected entire darkened area of the Veteran's face and neck.

In the event the examiner who conducted the October 2011 scars examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

4.  The Veteran must be advised of the importance of reporting to any scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter advising him of the time, date, and location of any scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If either report is deficient in any manner, the AOJ must implement corrective procedures at once.

6.  After completion of all of the above, the AOJ should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).
 
The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


